DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 5-10, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Conte et al. (2011/0306014) in view of Bulard et al. (8,043,089). 
Regarding claim 1, Conte et al. discloses a dental impression coping 100 (abstract; Figs. 1-3) comprising: a coping body 100 having an exterior surface configured for receiving a dental impression material (abstract; paragraphs 8-11).  The body includes a scannable element (“radiographic material capable of being observed via X-ray…” - paragraph 40).  The coping body comprises (i) a head 120 with a bulbous head geometry having at least a first flat side 122 and a first round side (convex round conical surface between 124 and 125 shown in Fig. 1).  Note that the term “bulbous” is given reasonable broadest reasonable definition of “resembling a bulb especially in roundness” (Merriam-Webster Dictionary).  Conte et al. shows the head 120 being generally round which is equivalent to the bulbous head geometry as claimed (Figs. 1-3).  
The coping body 100 further comprises (ii) a body 130 having at least one ledge (which may include area 125 and shoulder between 125 and 133 (Figs. 1-3)  The flat side 122 of the head extending from a coronal end of the impression coping to the ledge.
Note that the first round side 120/121 is convex curved surface; and the ledge include shoulder of 122 (Fig. 4).  Furthermore, note that the claim does not define the shape and/or other structural limitation of the ledge.  Therefore Conte et al.’s ledge may include groove 125 and the horizontal shoulder adjacent groove 125 (Fig. 2).  As such, the flat side 122 is clearly extending from a coronal end (which may be at groove 124) to the ledge/shoulder 125.  That is, the groove 125 may be part of the ledge, since the claim does not recite structural limitation for such “ledge”; and the coronal end may be at 124 since the claim does not recite structural or positional limitation of such “coronal end”. 
The body further comprises an implant interface 110 for coupling the dental impression coping to a dental implant, the implant interface including a projection extending apically relative to the body (Figs. 1-2; paragraph 33 “polygonal-shaped…apical end portion… to mate with a corresponding shaped coronal end portion… of a dental implant”).  
Regarding the newly recited limitation(s), Conte fails to disclose the bulbous head geometry having a first round side comprising a convex spherically-curved surface.  Bulard et al. discloses a coping body having a head portion 12 that has a convex spherically-curved surface.  Note that Bulard et al also discloses the ball-shaped head portion 12 optionally having flat portions as desired (column 4 lines 29-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conte by modifying the head shape to have a convex spherical -curve surface as taught by Bulard et al. as one of a suitable alternative shapes yielding the same and/or predicatable results. 
As to claims 5-6, the head 120 has a second flat side 122 and a second round sides parallel to each other; the first and second round sides are interposed between the first and second flat sides 122 (Figs. 1-3).
As to claim 7, the implant interface comprising a tapered transition zone 131, wherein the projection 111 includes a polygon shaped (Figs. 1-3).  
As to claim 10, the bore 150 extends through the coping body and the having an internal ledge (internal shoulders near 124 and 131 as shown Fig. 4) to engage the countersunk head of a dental component 500 (Figs. 6).  
As to claim 25, a plan perpendicular to the longitudinal axis (e.g. dash line between 121 and 124 in Fig. 4) extends through the first flat side and the first round side (Fig. 4).  

Regarding claim 8, Conte et al. discloses a system comprising the dental impression coping 100 and a dental implant 1300 (Fig. 13).  The implant1300 comprises a body and a bore extending into the body, wherein the bore includes a tapered section (chamfered countersink shoulder) shaped to interface with the tapered transition zone of the implant interface of the dental impression coping, and a polygon-shaped recess shaped to interface with the polygon-shaped projection of the dental impression coping (Fig. 13). 
As to claim 9, Conte et al. further discloses a fixation member 500 with a threaded portion 513 (Fig. 5).  The coping body 100 comprises a bore 150 extending through the coping body; and the bore of the implant comprises a threaded section, the fixation member being configured for insertion through the bore of the coping body and into the bore of the implant, such that the threaded portion of the fixation member is configured to thread into the threaded section of the bore of the implant to couple the dental impression coping to the dental implant (Fig. 13).  

4.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (2014/0113252) in view of Bulard et al. (8,043,089). 
Regarding claim 21, Hung discloses a dental impression coping 10 comprising: a coping body 10 having an exterior surface configured for receiving a dental impression material.  The body includes a scannable element (paragraph 4).  The coping body comprises (i) a head 123 with a bulbous head geometry 123 having at least a first flat side 121 in 123 and a first round side (convex round surface of 123). Note that the term “bulbous” is given reasonable broadest reasonable definition of “resembling a bulb especially in roundness” (Merriam-Webster Dictionary).  Hung shows the head 123 being generally round which is equivalent to the bulbous head geometry as claimed (Fig. 1).   
The coping body 100 further comprises (ii) a body 124/140 having at least one ledge (area 122), flat side 121 of the head 123 extending from a coronal end 11 of the impression coping to the ledge 122.  
Note that the longitudinal cross-sectional view along a plane that is perpendicular to the first flat side 121, a portion of the first flat side 121 is diametrically opposed to the first round side of 123 (Fig. 1).  
Note that the first round side of 123 is convex curved surface; and the ledge includes includes shoulder of 122 (Fig. 4). 
Hung further discloses an implant interface 15 for coupling the dental impression coping 10 to a dental implant; the implant interface 15 includes a projection 15 exteing apically relative to the body 124/141 (Fig. 1).  
Regarding the newly recited limitation(s), Hung fails to disclose the bulbous head geometry having a first round side comprising a convex spherically-curved surface.  Bulard et al. discloses a coping body having a head portion 12 that has a convex spherically-curved surface.  Note that Bulard also discloses the ball-shaped head portion 12 optionally having flat portions as desired (column 4 lines 29-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conte by modify the head shape to have a spherical -curve surface as taught by Hung as one of a suitable alternative shapes yielding the same and/or predicatable results. 

As to claim 22, the first round side of 123 is convex curved surface.  As to claim 23, Hung discloses the first flat side having a profile that includes a circular portion (top view thereof) and a tapered section (top chamfered surface of 123).  
As to claim 24, the first flat side 121 is shown having a key-hole profile shape due to the upper bulb shape 121 and narrow shape 121 (Fig. 1). 

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conte et al. in view of Bulard et al., and further in view view of Hung (2014/0113252). 
As to claim 2, Conte/Bulard discloses the body includes a scannable element (paragraph 40 - “radiographic material capable of being observed via X-ray…”).  However, Conte et al. is not explicit that the scannable element comprising a unique head geometry configured for scanning using a 3D scanner.  
Hung discloses an impression coping 10 (Fig. 1; abstract) having a scannable element being a unique head geometry 14 with flats 121, 141 and grooves; such unique head geometry is configured for scanning using a 3D scanner (Fig. 1; paragraphs 25, 44, 49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conte et al. by including the scannable element being the unique head geometry configured for scanning by a 3D scanner in order to increase scanning accuracy of CAD/CAM technique as explicitly taught by Hung. 
As to claim 3, Conte et al. shows the impression coping 100 comprising a bore 150 extending through the coping body (Fig. 4).  
 
Response to Arguments
6.	Applicant’s arguments with respect to the amendments have been fully considered but are moot in view of Bulard et al. 
Regarding the newly recited limitation(s), Conte fails to disclose the bulbous head geometry having a first round side comprising a convex spherically-curved surface.  Bulard et al. discloses a coping body having a head portion 12 that has a convex spherically-curved surface.  Note that Bulard also discloses the ball-shaped head portion 12 optionally having flat portions as desired (column 4 lines 29-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Conte by modify the head shape to have a spherical -curve surface as taught by Bulard et al. as one of a suitable alternative shapes yielding the same and/or predicatable results. 
 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772